Citation Nr: 0844869	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include undifferentiated 
schizophrenic reaction. 

2.  Entitlement to service connection for a psychiatric 
disorder, to include undifferentiated schizophrenic reaction. 

3.  Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and C.W. 
ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2005 rating 
determination of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Indianapolis, Indiana in which 
the RO reopened the appellant's previously denied claim of 
entitlement to service connection for undifferentiated 
schizophrenic reaction, but denied the claim on its merits.  
In that same rating determination, the RO denied the 
appellant's claim of entitlement to nonservice-connected 
pension benefits.  The appellant, who appears to have had 
active duty for training with the United States Marine Corps 
from May 3, 1972 to January 8, 1973 with subsequent service 
with the United States Marine Corps Reserves from January 
1973 to August 1974, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in August 
2008.  The Board observes for the record that the appellant 
appeared unrepresented at his hearing and stated his desire 
to proceed with his hearing without representation even 
though an unrevoked "Appointment of Service Organization" 
dated in July 1975 exists in the claims file. August 2008 BVA 
hearing transcript, p. 2.   

After reviewing all evidence of record, the Board has 
recharacterized the appellant's new and material evidence 
claim as a "claim of entitlement to service connection for a 
psychiatric disorder, to include undifferentiated 
schizophrenic reaction."  In doing so, the Board agrees with 
the RO's determination to reopen this claim, but finds that 
additional development of the claim is necessary.  As such, 
the merits of the appellant's service connection claim will 
be addressed in the REMAND portion of the decision below.  In 
addition, the Board finds that the appellant's claim of 
entitlement to non-service connected pension benefits may be 
impacted by evidence the Board seeks in the remand portion of 
the decision below.  As such, the Board will DEFER issuing a 
merits decision on that claim until the development requested 
by the Board in the remand below is completed.  Therefore, 
the appellant's claim of entitlement to service connection 
for a psychiatric disorder and claim for nonservice-connected 
pension benefits are REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  The RO will 
contact the appellant is further action is required on his 
part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's new and material evidence 
claim has been obtained.

2.  An unappealed rating decision dated in November 1975 
denied service connection for a nervous condition, to include 
undifferentiated schizophrenic reaction.   

3.  The evidence received since the November 1975 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the appellant's psychiatric 
disorder claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A November 1975 rating decision that denied entitlement 
to service connection for a nervous condition is a final 
decision. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 
C.F.R. §§ 20.1100, 20.1104 (2008).

2.  The evidence received subsequent to the November 1975 
rating decision is new and material; and therefore the claim 
of entitlement to service connection is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).

In this case, a letter dated in June 2005 essentially 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to the issue of whether 
the appellant's previously denied psychiatric disorder claim 
should be reopened, the appellant cannot be prejudiced by any 
deficiency, if any, in the notice and assistance requirements 
of the VCAA.  As such, the Board will dispense with any 
further discussion of the VCAA and will proceed to this issue 
presented on appeal.  

B.  Reopened Claim 

The appellant contends that he is entitled to service 
connection for a psychiatric disorder he believes initially 
manifested during his military service. August 2008 BVA 
hearing transcript.  The appellant's claim was previously 
reviewed by the RO in November 1975 and denied on the basis 
that the evidence of record at that time consisting of (1) 
the appellant's service medical records, (2) the appellant's 
DD Form 214 and (3) private medical records dated from 1966 
to 1975 failed to show that the appellant complained of or 
received treatment for any nervous condition while on active 
duty or while on active duty for training. November 1975 
rating decision.  


In May 2005, the appellant requested that his service 
connection claim be reopened and submitted additional 
evidence in support of his claim consisting of (1) VA medical 
records dated from June 2004 to July 2007 and (2) notice that 
he was receiving Social Security Administration disability 
benefits related to his current psychiatric disorder. May 
2005 application for compensation.  As a general rule, a 
claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board 
observes that a regulatory change with respect to new and 
material evidence claims has been made which applies 
prospectively to all claims submitted on or after August 29, 
2001. See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the appellant filed his claim 
to reopen in May 2005, the new version of the law is 
applicable in this case. 

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

In the present case, the RO reopened the appellant's claim 
and adjudicated it on a de novo basis in the September 2005 
rating decision on appeal. See also May 2006 Statement of the 
Case.  The Board agrees with the RO's determination to reopen 
the claim, particularly after reviewing the appellant's 
testimony provided to the Board in August 2008 in conjunction 
with the other evidence of record.  However, the Board finds 
that additional development of the claim appears to be 
necessary.  As such, the Board concludes that new and 
material evidence has been submitted to reopen the 
appellant's previously denied service connection psychiatric 
disorder claim; and remands the claim for the development 
outlined below. 38 U.S.C.A. § 5108.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a psychiatric disorder, to include 
undifferentiated schizophrenic reaction, is granted. 


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder and request for nonservice-connected 
pension benefits discloses a need for further development 
prior to final appellate review.  

In this regard, the Board initially observes that the 
appellant's DD Form 214 appears to indicate that the 
appellant served with in the United States Marine Corp 
Reserves; and that he participated in active duty for 
training for a period of six (6) months from May 1972 to 
January 1973 rather than active duty. See DD 214 form.  
However, the appellant testified during his August 2008 BVA 
hearing that he was under the impression that his time of 
service from May 1972 to January 1973 was on active duty with 
the Marine Corps; and that he subsequently performed active 
duty training/inactive duty training with the Marine Corp 
Reserve from January 1973 to August 1974. August 2008 BVA 
hearing transcript, pgs. 32-33.  

Service connection by VA can only be granted for a disease or 
injury incurred in or aggravated by a period of "active 
service" in the Armed Forces. See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a)(2008).  Active military, 
naval, and air service includes active duty, any period of 
active duty training ("ACDUTRA") during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training ("INACDUTRA") during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  Active duty for 
training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any State.  Inactive duty for training generally means duty 
(other than full-time duty) prescribed for Reserves, and duty 
(other than full-time duty) performed by a member of the 
National Guard of any State. See 38 U.S.C.A. § 101(21)-(24); 
38 C.F.R. § 3.6(a), (c), (d).  

While the Board's initial impression from the evidence 
contained in the claims file is that the appellant's service 
in 1972 and 1973 was likely active duty for training rather 
than active duty, the appellant's personnel records are not 
contained in the claims file and there is no document 
contained in the claims file that distinguishes between the 
appellant's periods of active duty for training and periods 
of inactive duty for training.  In light of the nature of the 
disorder in this case and the appellant's testimony, the 
Board finds that a remand of this claim is warranted in order 
for the RO to associate the appellant's service personnel 
records with the claims file and to ensure that the 
appellant's service from May 1972 to January 1973 involved 
active duty for training rather than active duty.  A remand 
also affords the RO an opportunity to obtain a breakdown of 
the appellant's periods of verified active duty for training 
and periods of inactive duty for training.  To the extent 
that this evidence may affect the outcome of the appellant's 
request for nonservice-connected pension benefits, the Board 
finds the issues to be intertwined. See 38 C.F.R. § 3.3 (VA 
regulations provide that basic eligibility for pension 
benefits exists when, among other things, a veteran had 
active service of 90 days or more during a period of war); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In addition to the foregoing, the Board finds that additional 
development of the appellant's service connection claim is 
necessary in regards to outstanding private medical records 
referenced during the August 2008 BVA hearing and in the 
current VA medical records contained in the claims file.  
Specifically, the appellant testified during his BVA hearing 
that he has received mental health treatment by medical 
providers located in Gary, Indiana named Dr. Covio [Kozio] 
and Dr. Blutt. August 2008 BVA hearing transcript, pgs. 8-10.  
VA medical records in the claims file also note that the 
appellant had been seeing a psychiatrist named Dr. Kozio at 
Edgewater Community Health Center or Edgewater Community 
Hospital. See VA medical records dated in May 2004, November 
2005 and January 2006.  In addition to the foregoing, the 
Board observes that a witness at the appellant's August 2008 
BVA hearing indicated that the appellant had been 
hospitalized within the last several years at Methodist 
Hospital in Indiana and at another hospital in Oklahoma. Id., 
pgs. 16, 21; see also June 2003 VA medical records (VA 
medical records report that the veteran was seen at Methodist 
Hospital in June 2001).  Since a review of the claims file 
reveals only private medical records dated prior to May 1974, 
the RO upon remand should attempt to associate copies of the 
appellant's outstanding medical records referenced above with 
the claims file.   

Lastly, the Board observes for the record that the appellant 
was awarded disability benefits from the Social Security 
Administration ("SSA") effective February 1975. August 2008 
BVA hearing transcript; December 2006 SSA response to request 
for records.  While the RO attempted to obtain copies of the 
appellant's SSA records in the past, it was notified by SSA 
that the appellant's original disability data upon which he 
was granted SSA disability benefits had been destroyed. 
December 2006 SSA response to request for records.  As such, 
SSA reported that the medical records requested by the RO 
could not be sent as the "folder has been destroyed." Id.  
While SSA decisions are not controlling for VA purposes, they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the appellant in gathering such 
records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. 
Derwinski, 2 Vet. App. 444 (1992); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Although it appears that the 
appellant's SSA records dated in 1975 may no longer be 
available, information contained in the claims file leads the 
Board to the conclusion that SSA records pertaining to the 
appellant and his psychiatric disorder do exist. See March 
2005 VA medical records (VA medical records reflect that the 
appellant telephoned his VA medical providers and requested 
to have paperwork for [SSA] filled out).  As such,  another 
attempt to associate these documents with the claims file 
should be made.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

2.  The RO should obtain a copy of the 
appellant's service personnel records.  
In doing so, the RO should verify 
through official sources the 
appellant's periods of active duty for 
training ("ACDUTRA") and inactive duty 
for training ("INACDUTRA").  

3.  The appellant should be requested 
to furnish the complete names and 
addresses of Dr. Kozio and Dr. Blutt, 
in addition to any other medical 
providers from whom he received medical 
treatment in association with his 
psychiatric problems and whose records 
have not been added to the claims file 
(to include Methodist Hospital in 
Indiana, Edgewater Community Health 
Center, Edgewater Community Hospital 
and the Oklahoma hospital referenced 
during his August 2008 BVA hearing).  
He should also be asked to provide 
specific authorizations for the release 
of medical records from the above-
referenced list.  After obtaining the 
necessary authorizations, the RO should 
associate those records with the claims 
file.  The appellant should also be 
informed, in the alternative, that he 
may obtain these records himself and 
submit them to the RO.  

4.  The RO should contact the Social 
Security Administration and submit 
another request for copies of any 
medical records relied upon by that 
agency to determine that the appellant 
is disabled or continues to be disabled 
by Social Security Administration 
standards.  

5.  Subsequent to the association of 
additional information with the claims 
file, the RO should undertake any 
additional development deemed 
appropriate.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative (since an unrevoked 
"Appointment of Service Organization" exists in the claim 
file) should be furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


